Citation Nr: 1813961	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  17-48 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 80 percent for bilateral hearing loss, prior to August 10, 2017.

2.  Entitling to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), prior to August 10, 2017.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tiffany N. Hanson, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from August 1953 to August 1955.

This case is before the Board of Veterans' Appeals (Board) on appeal from June 2014 and September 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to August 10, 2017, there is no probative evidence reflecting hearing loss commensurate with a rating higher than the assigned 80 percent rating.

2.  Prior to August 10, 2017, the Veteran's service-connected bilateral hearing loss did not render him unable to secure and follow a substantially gainful occupation consistent with his educational and occupational background.


CONCLUSIONS OF LAW

1.  Prior to August 10, 2017, the criteria for a rating in excess of 80 percent for bilateral hearing loss have not been met. 38 U.S.C. §§ 1155, 3.321, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.85, Diagnostic Code 6100 (2017).

2.  Prior to August 10, 2017, the criteria for a total disability rating based upon individual unemployability have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.304, 3.159. 3.340, 3.341, 4.16, 4.18, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C. § 5103 (a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal. 38 U.S.C. § 5103A; 38 C.F.R. § 3.159 (c).  The Veteran's service treatment records and post-service VA and private treatment records have been obtained and adequate VA audiological examinations have been afforded to the Veteran.  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran.

II.  Bilateral Hearing Loss

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  The Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran is in receipt of an 80 percent rating for his bilateral hearing loss prior to August 10, 2017.  He was assigned a maximum 100 percent rating thereafter.  His claim for an increase was received in June 2016.  The Veteran contends that he is entitled to a rating in excess of 80 percent prior to August 10, 2017. 

The Veteran's hearing loss has been evaluated under 38 C.F.R. § 4.85, DC 6100.  This diagnostic code sets out the criteria for evaluating hearing impairment using pure tone threshold averages and speech discrimination scores.  Numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85, and there is no room for subjective interpretation.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, and as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second, or hertz (Hz).

The rating criteria for hearing loss establish 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness. The rows in Table VI (38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the row appropriate for the percentage of discrimination and the column appropriate to the puretone decibel loss.  The percentage disability evaluation is found from Table VII (38 C.F.R. § 4.85) by intersecting the row appropriate for the numeric designation for the ear having the better hearing acuity and the column appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent. 38 C.F.R. §§ 4.85 (b), 4.87.

In addition, under 38 C.F.R. § 4.86 (a), when the puretone threshold at each of the four specified frequencies, 1000, 2000, 3000, and 4000 Hz, is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Under 38 C.F.R. § 4.86 (b), when the pure tone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.

After a review of all the evidence in this Veteran's case, the Board finds that the weight of the evidence is against his appeal for a disability rating in excess of 80 percent prior to August 10, 2017.

The Veteran was afforded a VA examination on July 20, 2005.  He exhibited puretone thresholds, in decibels, as follows:


HERTZ

1000
2000
3000
4000
AVERAGE
RIGHT
30
60
60
65
54
LEFT
20
70
90
105
71

Speech recognition scores based on the Maryland CNC Test were 60 percent in the right ear and 58 in the left ear.

Applying the findings from the July 2005 VA examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level VI hearing loss in the right ear and Level VIII hearing loss in the left ear.  Accordingly, a 40 percent rating was properly assigned from March 31, 2005, in accordance with Table VII. 38 C.F.R. § 4.85.

The Veteran's VA treatment records showed that he was seen for a routine audiological evaluation on January 26, 2006, after stating that he noticed a deterioration of hearing acuity in each ear.  Puretone audiometry revealed normal hearing acuity from 750 Hz, sloping to severe sensorineural hearing loss in the right ear.  In the left ear, puretone audiometry revealed normal hearing acuity through 1000 Hz sloping to a severe sensorineural hearing loss in the left ear.  Word discrimination scores were 72 percent in the right ear and 56 percent in the left ear.  The examiner noted that these findings did not indicate any significant change in hearing acuity or speech discrimination for either ear when compared to previous audiograms.  On June 19, 2007, the Veteran was noted to have a deterioration of speech discrimination scores as compared to prior audiograms with speech recognition being 64 percent in the right ear and 44 percent in the left ear.  Puretone testing did not reveal any significant change in hearing.  A follow-up audio evaluation completed on September 22, 2009 did not document any significant change in hearing impairment.  The Veteran was advised to continue using hearing aids.

The Veteran was afforded a VA examination on May 28, 2010.  He exhibited puretone thresholds, in decibels, as follows:


HERTZ

1000
2000
3000
4000
AVERAGE
RIGHT
50
70
65
75
65
LEFT
40
75
100
105
80

Speech recognition scores based on the Maryland CNC Test were 76 percent in the right ear and 48 in the left ear.

Applying the findings from the May 2010 VA examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level IV hearing loss in the right ear and Level VII hearing loss in the left ear.  The evidence of this examination does not support a higher evaluation, in excess of the 40 percent disability rating already in effect for this time period, and there was not sustained improvement to warrant a further reduction to the proposed evaluation.  Accordingly, the 40 percent rating evaluation was properly continued under Table VII. 38 C.F.R. § 4.85.

The Board notes that the Veteran's treatment reports contain an August 2011 Audiology Diagnostic Consult.  The note states that given the change in recognition scores, an Ear, Nose, and Throat (ENT) consultation was advised to rule out other underlying medical conditions.  Additionally, in a prior August 2011 Addendum, the Veteran was advised that the hearing evaluation results could not be used for the purposes of Compensation and Pension (C&P) as the results were not sufficient for rating purposes.

The Veteran was afforded a VA examination on August 28, 2012.  He exhibited puretone thresholds, in decibels, as follows:


HERTZ

1000
2000
3000
4000
AVERAGE
RIGHT
60
75
70
70
69
LEFT
50
75
100
105
83

Speech recognition scores based on the Maryland CNC Test were 34 percent in the right ear and 38 in the left ear.

Applying the findings from the August 2012 VA examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level XI hearing loss in the right ear and Level X hearing loss in the left ear.  Accordingly, a 90 percent rating was properly assigned under Table VII. 38 C.F.R. § 4.85.

The Veteran was also afforded a VA examination on March 14, 2014.  He exhibited puretone thresholds, in decibels, as follows:


HERTZ

1000
2000
3000
4000
AVERAGE
RIGHT
50
75
80
100
76
LEFT
55
80
105
105
86

Speech recognition scores based on the Maryland CNC Test were 50 percent in the right ear and 30 in the left ear.

Applying the findings from the March 2014 VA examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level IX hearing loss in the right ear and Level XI hearing loss in the left ear.  Utilizing the results from the March 2014 examination yields an 80 percent disability rating. 

In August 2016, the Veteran submitted results from an October 20, 2015 private audiogram.  However, the private audiogram did not include a controlled speech discrimination test (Maryland CNC) 38 C.F.R. § 4.85.  For this reason, this private audiometry submitted by the Veteran was not used in determining his rating. 

The Veteran was also afforded a VA examination on January 11, 2016.  He exhibited puretone thresholds, in decibels, as follows:


HERTZ

1000
2000
3000
4000
AVERAGE
RIGHT
65
80
80
90
79
LEFT
60
85
105
105
89

Speech recognition scores based on the Maryland CNC Test were 38 percent in the right ear and 26 in the left ear.

Applying the findings from the January 2016 VA examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level XI hearing loss in the right ear and Level IX hearing loss in the left ear.  

The evaluation of bilateral hearing loss was properly reduced to 80 percent effective March 1, 2016, as there was improvement in the Veteran's condition as demonstrated in the VA examination dated March 14, 2014.  Accordingly, an 80 percent rating was properly assigned under Table VII. 38 C.F.R. § 4.85.  The effective date represented the first of the month following 60 days after final notification of reduction.  The Board further finds that actual improvement was shown in the Veteran's hearing, particularly in speech recognition scores, and the application of the schedule results in assignment of the lower evaluation.  Thus, the preponderance of the evidence demonstrates that reduction was proper. After full compliance with due process protections, the RO properly reduced the 90 percent evaluation for bilateral hearing loss disability to 80 percent, effective January March 1, 2016.

The Board acknowledges the Veteran's contentions that his hearing loss disability is worse than is reflected by the currently assigned disability ratings.  However, as noted above, the rating of hearing loss disability involves the mechanical application of the rating schedule to numeric designations assigned to official audiometric results.  See Lendenmann, 3 Vet. App. at 345.

For these reasons, the Board finds that the claim for a disability rating in excess of 
80 percent for the periods of March 31, 2005 to August 27, 2012 and from March 1, 2016 to August 9, 2017, and in excess of 90 percent from August 28, 2012 to February 29, 2016, for bilateral hearing loss must be denied.  The Board has considered the doctrine of affording the Veteran the benefit of the doubt; however, as the preponderance of the evidence is against higher disability ratings during the portions of the rating period as described above, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of this issue on that basis.  See 38 U.S.C. § 5107 (b); 38 C.F.R. §§ 4.3, 4.7.

TDIU

The Veteran contends that he is entitled to TDIU prior to August 10, 2017.  The Board notes that because the Veteran was awarded a 100 percent evaluation for bilateral hearing loss as of August 10, 2017, entitlement to TDIU is moot as of that date.  

Total disability ratings for compensation may be assigned, where the schedular rating is less than 100 percent, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities without regard to advancing age or nonservice-connected disability.  See 38 C.F.R. §§ 3.340, 3.341(a), 4.16(a); Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) (holding that the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability); see also 38 C.F.R. § 4.19 (unemployability associated with advancing age or intercurrent disability may not be used as a basis for a total disability rating).  The claimant's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be considered. 38 C.F.R. § 4.16 (b). 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 4.15.  While the rating is based primarily upon the average impairment in earning capacity, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability, and to the effect of combinations of disability.  Id. 
 
Certain percentage requirements must be satisfied in order to qualify for schedular consideration of entitlement to TDIU.  Specifically, if unemployability is the result of only one service-connected disability, this disability must be ratable at 60 percent or more.  See 38 C.F.R. § 4.16 (a).  If it is the result of two or more service-connected disabilities, at least one must be ratable at 40 percent or more, with the others sufficient to bring the combined rating to 70 percent or more. Id.  

At the outset, the Board notes that the Veteran met the schedular requirement for entitlement to TDIU as of August 28, 2012, at which time the Veteran was service connected for hearing loss, rated as 90 percent disabling.  

For a Veteran to prevail on a claim for a total disability rating based on individual unemployability, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not sufficient.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether a Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See 38 C.F.R. 4.16 (a) (2017); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Significantly, in determining whether a Veteran is entitled to a total disability rating based on individual unemployability, neither the Veteran's nonservice-connected disabilities nor advancing age may be taken into considered. 38 C.F.R. § 4.19 (2017).

In March 2014 and June 2016 applications for TDIU, the Veteran indicated that he had not worked since 1972, at which time he took regular retirement.  The Veteran also indicated that he worked as a machinist for over twenty years.  He also reported completing high school and denied additional education or training.  It is the Veteran's contention that the severity of his hearing loss would impair his ability to hear instructions, warnings, or the sounds of a machine malfunction.  

Following a careful review of the record, the Board finds that the preponderance of the evidence is against finding that the Veteran is unable to obtain and maintain substantially gainful employment, to include within the industry in which he worked for over twenty years, due to his service-connected disability of bilateral hearing loss, prior to August 10, 2017.

By way of background, in the May 2010 VA audiological examination, the examiner provided that the Veteran's hearing loss impacted his occupational activities in that he had poor social interactions and hearing difficulty.

In an August 2012 VA audiology examination, by the Veteran's own admission, his hearing loss disability did not impact ordinary conditions of life, including the ability to work.  Instead, the Veteran only reported difficulty hearing conversation, especially in background noise and believed that his hearing had gotten worse.

In a March 2014 VA audiology examination, the Veteran reported that his hearing loss impacted ordinary conditions of daily life, including his ability to work.  More specifically, the Veteran reported that he was turned down for a job as a greeter at Walmart.  Upon examination, the examiner concluded that the Veteran is not considered to be unemployable based upon hearing loss alone.  By way of rationale, the examiner noted that the she did not consider hearing loss to be a disability which renders an individual unemployable and that many occupations do not rely significantly upon hearing and may be performed successfully despite hearing loss.  The examiner noted this to be especially true for the Veteran who was previously employed in a physical and/or trade position, particularly since in such loud work settings, employees typically wear hearing protection.  

At a January 2016 VA audiological examination, the Veteran reported that his hearing loss impacted ordinary conditions of daily life, including the ability to work.  More specifically, the Veteran reported that he could not hear or understand most conversations in most listening environments.  No medical opinion was provided as to occupational limitations. 

The Veteran's private physician submitted a letter dated in December 2016.  In the 
letter, the physician stated that employability would be impossible for the Veteran as he was 84 years old and has had several medical problems to include non service connected bilateral knee osteoarthritis and also service-connected chronic, severe hearing loss.

At an August 2017 VA audiological examination, the examiner was asked to opine as to whether the Veteran was unemployable and, more specifically, whether the severity of his hearing loss would impair his ability to hear instructions, warnings, or the sounds of a machine malfunction.  The examiner responded that she did not consider "hearing loss and/or tinnitus to be disabilities which render an individual as unemployable.  That is, many occupations do not rely significantly upon hearing and may be performed successfully despite a hearing loss.  This is especially true for physical or trade positions in an industrial setting or near machinery, as any employee in this type of work setting with loud noise will likely be wearing hearing protection.  Wearing hearing protection in any type of setting would make it difficult to hear conversation."  The examiner further concluded that the "Veteran is not considered to be unemployable based upon hearing loss, alone, but these disabilities may cause him functional difficulty in hearing conversation in background noise, on the phone, and when he cannot see the speaker's face."

The Board emphasizes that while medical opinions can be probative in a TDIU determination, the determination of unemployability is for the adjudicator.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Based on the aforementioned, the Board is of the opinion that the Veteran's service-connected hearing loss did not prevent him from obtaining or retaining substantially gainful employment prior to August 10, 2017.  While prior to that time, the Veteran certainly suffered from a hearing loss impairment, which likely would have made some employment options more challenging for him, none of the VA examination reports of record have found that he was unable to obtain or maintain substantially gainful employment.  Additionally, the Board does not afford probative weight to the December 2016 letter offered by the Veteran's private physician as the examiner considered the Veteran's age and non service connected disabilities in rendering an opinion regarding unemployability.  Instead, the Board affords more probative weight to the examiner's opinions rendered in March 2014 and August 2017 as they are more consistent with the Veteran's overall disability picture.

While the Board acknowledges that the Veteran's hearing loss might prevent him from the types of employment where the ability to hear or easily communicate is vital, to include a customer service position at Walmart for which he was not hired, the competent and probative medical opinions in the record indicate that the Veteran's disability does not preclude his participation in all forms of sedentary or physical employment, particularly one in a trade environment for which he worked for almost twenty years.

The Board reiterates that the issue is not whether the Veteran is unemployed, or has difficulty finding employment, but rather, whether the Veteran is capable of performing the acts required by employment.  See Van Hoose, 4 Vet. App. at 363.  While the Board is cognizant that the Veteran may be precluded from some types of employment, such as those which require frequent conversation with the public or use of the telephone, the preponderance of the evidence demonstrates that, prior to August 10, 2017, the Veteran was not precluded from securing and following gainful employment which provided reasonable accommodation for his hearing loss disability.  In that regard, and as noted above, the Veteran himself has stated that he was able to work as a machinist for many years, even though his hearing was very poor.

Accordingly, the Board finds, based on the preponderance of the evidence of record, that the Veteran's service-connected hearing loss, did not preclude him from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience prior to August 10, 2017.  Under the circumstances, the Veteran's claim for a total disability rating based on individual unemployability prior to that date must be denied.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).  

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not for application in the instant appeal.  See 38 U.S.C. § 5107 (b) (2017).


ORDER

Entitlement to a rating in excess of 80 percent for bilateral hearing loss from March 
31, 2005 to August 27, 2012 and from March 1, 2016 to August 9, 2017 is denied.

Entitlement to a rating in excess of 90 percent for bilateral hearing loss from August 28, 2012 to February 29, 2016 is denied.

Entitlement to a total disability rating based on individual unemployability due to service-connected disability prior to August 10, 2017 is denied.





____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


